DETAILED ACTION
This communication is in response to Applicant’s request for continued examination (RCE) filed on 11/17/2021. Claims 1-20 are pending and directed towards system, method and program product ASSOCIATION VIA BROADCAST. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2021 and 09/14/2021 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Redding et al. U.S. Patent Pub. No. 2014/0370879 A1 and Foulds et al. U.S. Patent Pub No. 2013/0265857 A1.
Redding discloses methods for provisioning devices associated with wireless identity transmitters, performed by a proximity broadcast receiver, which include operations for receiving a broadcast message including a secure identifier from a wireless identity transmitter, transmitting to a central server a sighting message that includes the secure identifier and an identity of the proximity broadcast receiver, receiving from the central server a return message 
Foulds discloses a method of associating a first device with a second device. The first device through its speaker broadcasts a request for association using an audio signal. The broadcasted audio signal is received by the second device through its microphone. The first and second devices then cooperatively verifies a security code and upon a successful verification of the security code, the first and the second devices are enabled to communicate with each other.
The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “entering an association mode in response to […] receiving a command over a voice-based user interface of a target device; […] receiving, from a source device that received the broadcasted identification code, a source device authorization message that includes the identification code; and associating the target device and the source device, wherein associating the target device and the source device includes: obtaining source device credentials for a source device account; and sending the source device credentials to the target device without providing the source device credentials to the source device.” In combination with other claimed limitations. Independent claims 15 and 19 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea 
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 15, and 19) obvious. For these reasons claims 1, 15, and 19 are deemed to be allowable over the prior arts of record, and claims 2-14, 16-18 and 20 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492